Citation Nr: 1720423	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Jan D. Dils, Esq.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2009 to May 2010.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a Decision Review Officer (DRO) hearing in March 2013.  A transcript of the proceeding is of record.  

Pursuant to August 2014 and December 2014 Board remands, the Veteran was scheduled for a March 2017 Board hearing; however, her representative requested in writing that the hearing be withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The issues of entitlement to initial ratings in excess of 10 percent for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left wrist disability, to include residuals of a proximal row carpectomy, clearly and unmistakably existed prior to the Veteran's entrance into active service.

2.  The Veteran's left wrist disability permanently worsened in active service; the evidence does not clearly and unmistakably establish that any increase in the severity of the left wrist disability was due to the natural progress of the disease.






CONCLUSION OF LAW

The criteria for service connection for a left wrist disability have been met.  38 U.S.C.A. §§ 1110, 1132, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor her attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that her left wrist disability permanently increased in severity due to active service, to include physical training activities such as push-ups and heavy lifting.  She asserts that symptoms of pain and loss of grip began in service and have continued since.

As an initial matter, the Board notes that a veteran is presumed to be in sound condition when she entered into military service, except for conditions noted on the entrance examination or where evidence or medical judgement is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. §§ 1131, 1132.  The Board finds clear and unmistakable evidence that the Veteran's left wrist disability preexisted entrance into active service.  Specifically, a May 2009 suitability examination noted a prior surgical procedure for avascular necrosis of a left wrist bone due to Kienbock's disease resulted in the removal of the proximal row of carpal bones and an abnormal left wrist joint.  In October 2009, the Veteran was found medically qualified for entrance into active duty with a signed medical waiver for a pre-existing wrist injury.  Therefore, the Board concludes that the presumption of soundness is not applicable.  See 38 C.F.R. § 3.305(b).  Rather, the issue remains whether the preexisting left wrist disability was aggravated by the Veteran's active service.
      
A preexisting disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).
Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

The Board finds an April 2013 private opinion that military service permanently aggravated the Veteran's left wrist disability to be probative evidence in support of the claim.  Dr. J.D. noted the Veteran signed a waiver at entrance to active service for her wrist disability and that she had decreased range of motion of the left wrist compared to the range of motion findings prior to induction. 

The private opinion is consistent with other evidence of record, notably, the May 2009 suitability examination noting no left wrist symptoms of pain, swelling, stiffness, numbness, or tingling, with excellent grip, no restriction in use or use of a brace, and range of motion of 60 degrees extension, 30 degrees flexion, 20 degrees ulnar deviation and 20 degrees radial deviation; service records documenting in-service reports of left wrist pain and limited range of motion; the Veteran's statements that left wrist pain and decreased grip in active service and since, and a June 2012 VA examination indicating that the left wrist had functional limitations of less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, tenderness, and decreased muscle strength on wrist flexion and extension.  

There is no evidence of record finding that any increase in the Veteran's left wrist disability was due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Board acknowledges the June 2012 examiner found the left wrist disability was not aggravated beyond its natural progression in service because the Veteran had no specific in-service injury and was able to continue working as a cook, but finds the opinion less probative as it did not address all evidence of record indicating that the Veteran's left wrist symptoms permanently worsened in service and since.

In light of the medical evidence finding that the Veteran's left wrist disability permanently worsened due to active service, service connection will be presumed under the provisions of 38 C.F.R. § 3.306 (2016).  The benefit sought on appeal is granted.


ORDER

Service connection for a left wrist disability is granted.


REMAND

The Board's review of the record reveals that further development is warranted before the claims of entitlement to initial ratings in excess of 10 percent for right and left knee disabilities are decided. 

The Veteran contends that her service-connected knee disabilities warrant additional separate ratings for instability and that the overall severity of the knee disabilities has worsened since her last VA examination in March 2013.  

The Board finds that remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to her claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Specifically, the Veteran's attorney noted in April 2017 that the increased severity of the Veteran's knee symptoms since the March 2013 examination was evident in her ongoing VA treatment records.  As the Veteran's VA treatment records were last associated with her claims file in December 2012, remand is required to obtain any updated treatment records.

Moreover, the Board finds an additional VA examination is warranted to evaluate the current severity of the right and left knee disabilities, to include whether there are objective findings of instability.  Since the most recent March 2013 VA examination, the Veteran's attorney submitted an April 2013 private assessment with a medical opinion finding the Veteran's right knee disability was manifested by instability.  Further, Dr. J.D. reported examination findings of poor muscle strength in the bilateral quadriceps and popping in the bilateral knees on flexion that caused pain.  Given that more than four years have passed since the last VA examination and there is an indication that the Veteran's disability may have worsened, the Board finds a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since December 2012.

2.  After completing any records development, the claims file should then be sent to an examiner to assess the current severity of the Veteran's service-connected right and left knee disabilities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

The examiner should specifically address whether the Veteran's knee disabilities were productive of instability that accounts for an April 2013 private medical opinion and the Veteran's lay statements regarding her knee symptoms.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


